FOR PUBLICATION                                       Jun 11 2014, 6:28 am




ATTORNEYS FOR APPELLANTS:                      ATTORNEYS FOR APPELLEES:

KEVIN W. BETZ                                  JAMES S. STEPHENSON
SANDRA L. BLEVINS                              IAN L. STEWART
JAMIE A. MADDOX                                Stephenson Morow & Semler
Betz + Blevins                                 Indianapolis, Indiana
Indianapolis, Indiana


                              IN THE
                   COURT OF APPEALS OF INDIANA

JEFFREY M. MILLER, and                         )
CYNTHIA S. MILLER,                             )
                                               )
      Appellants-Plaintiffs,                   )
                                               )
             vs.                               )         No. 49A04-1309-PL-451
                                               )
CENTRAL INDIANA COMMUNITY                      )
FOUNDATION, INC., and                          )
BRIAN PAYNE,                                   )
                                               )
      Appellees-Defendants.                    )


                   APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Michael D. Keele, Judge
                          Cause No. 49D07-1003-PL-14761



                                      June 11, 2014


                               OPINION - FOR PUBLICATION


BRADFORD, Judge
                                   CASE SUMMARY

       From 1994 until his retirement in 2008, Appellant-Plaintiff Jeffrey Miller (“Miller”)

was the president of Junior Achievement of Central Indiana (“JACI”). After his retirement,

Miller acted as president of the Experiential Learning and Entrepreneurship Federation

(“ELEF”), which is separate from but works with JACI. From approximately August of 2009

until late January or early February of 2010, Miller negotiated with the City of Indianapolis

(the “City”) regarding a potential employment opportunity in the Mayor’s Office. Miller was

subsequently notified that he would not be offered the negotiated position.

       On March 31, 2010, Miller, along with his wife, Appellant-Plaintiff Cynthia Miller

(“Cynthia”), filed suit against numerous parties, including Appellees-Defendants the Central

Indiana Community Foundation, Inc. (“CICF”) and Brian Payne (“Payne”), whom they sued

both individually and in his capacity as President and CEO of CICF, alleging, among other

things, defamation and tortious interference with a business relationship. The instant appeal

concerns only Miller’s and Cynthia’s (collectively “the Millers”) claims against CICF and

Payne. CICF and Payne filed a motion for summary judgment. Following a hearing on

CICF’s and Payne’s motion, the trial court granted summary judgment in favor of CICF and

Payne. On appeal, the Millers contend that the trial court erred in granting summary

judgment in favor of CICF and Payne. We affirm.

                       FACTS AND PROCEDURAL HISTORY

                                    A. Relevant Facts

               1. Facts Relating to CICF and the Indianapolis Foundation



                                             2
       CICF is a collaborative effort between the community foundations serving Marion and

Hamilton Counties. CICF focuses on overall foundation governance and operations, acting

as a “holding company” for its family of funds. Appellants’ App. p. 197. The Indianapolis

Foundation is a public charity and an affiliate of CICF. Payne is the President and CEO of

both CICF and the Indianapolis Foundation.

       The Indianapolis Foundation has six trustees. Two trustees are appointed by the

Mayor of Indianapolis, two are appointed by the Marion County Circuit Court Judge, and two

are appointed by the United States District Court which presides in Indianapolis. CICF’s

board of directors is comprised of the trustees of the Indianapolis Foundation, three Legacy

Fund officers, and twelve members that are self-elected by the CICF board of directors.

                  2. Facts Relating to Miller’s Involvement with JACI,
                        ELEF, and Performance Professionals

       Miller was the President and CEO of JACI from September of 1994 until he retired on

December 31, 2008. In 1994, Miller became President of the Foundation for Economic

Literacy. The Foundation for Economic Literacy subsequently changed its name to the

Junior Achievement of Central Indiana Foundation. While known as the Junior Achievement

of Central Indiana Foundation, the entity’s purpose was to benefit JACI, and many of the

members of its board of directors overlapped with JACI’s board of directors.

       On August 28, 2003, under Miller’s leadership, the Junior Achievement of Central

Indiana Foundation changed its name to ELEF. This was done in order to separate the entity

from JACI. At the same time, there was a change in ELEF’s articles of incorporation

expanding ELEF’s purpose from solely promoting JACI to the more general purpose of


                                             3
promoting education programs. After 2003, ELEF had its own independent and separate

board of directors which no longer overlapped with JACI’s board of directors. Under the

2003 changes, ELEF was no longer tied exclusively to JACI. Throughout 2009, Miller

continued to further separate any connection between ELEF and JACI. Miller remained

President of ELEF until he retired from the position in February of 2010.

       Performance Professionals, Inc. is an Indiana corporation formed and incorporated in

January of 2009. At all times relevant to this appeal, Miller owned fifty percent of

Performance Professionals.       Cynthia owned the other fifty percent of Performance

Professionals. In 2009, ELEF was Performance Professionals’ only client.

       On January 22, 2009, ELEF entered into a contract with Performance Professionals.

Under the terms of the contract, Miller retained the title of President and CEO of ELEF.

Miller’s role was to help transition JACI to a new President and CEO, help coordinate the

Business Hall of Fame, oversee a catering service, and to work on a project involving the Ivy

Tech Culinary Arts and Hospitality Program (the “Ivy Tech Culinary Project”). The contract

was for one year and provided that Performance Professionals would be paid $23,400 per

month for the first six months and $11,000 per month for the second six months. Miller

drafted the ELEF/Performance Professionals contract. JACI was not a party to the contract

and did not sign the contract.

                    3. Facts Relating to the Ivy Tech Culinary Project

       In November of 2007, Miller made a proposal on behalf of JACI to the Glick

Company and the Glick Foundation to solicit two million dollars in funding for the Ivy Tech



                                             4
Culinary Project. On May 21, 2008, the Glick Fund issued a two million dollar grant to JACI

for the sole purpose of construction of a building to be used for the Ivy Tech Culinary Arts

Project. The Glick Fund is a fund of CICF that was established by Gene and Marilyn Glick

(collectively, the “Glicks”) in 1998 to support a variety of causes in central Indiana.

       Initially, the grant awarded by the Glick Fund (the “Glick grant”) was a one-to-one

matching grant that had a two-step process for release of funds, requiring (1) a building

expense, and (2) a matching donation from a separate entity. JACI was to send reports to

CICF evidencing the pledges received. Before construction of the building began, Miller

requested to have the Glick grant funds released quarterly based only on when matching

pledges were received, and on September 17, 2008, the Glick grant was amended to reflect

that request. Funds for the building project from the Glick grant were thereafter released

only upon CICF receiving evidence of matching pledges.

       On September 29, 2008, Miller submitted JACI’s first request for the release of funds

from the Glick grant in the amount of $275,000. Among the matching pledges submitted to

unlock the Glick grant payment was a pledge from ELEF in the amount of $65,000. On

October 9, 2008, CICF made the first Glick grant payment with a $275,000 check made out

to JACI. Upon receipt of the money, Miller authorized the transfer of the funds from JACI’s

bank account to ELEF’s bank account.1

       JACI and ELEF had separate bank accounts. ELEF did not have a separate bank

account for the Ivy Tech Culinary Project. Once transferred, the Glick grant funds went into


       1
           At the time, JACI’s accounting department also did the accounting for ELEF.


                                                    5
ELEF’s general bank account. Of the original $275,000 payment from the Glick grant,

roughly $136,000 was used to pay bills associated with the Ivy Tech Culinary Project and

roughly $140,000 remained in ELEF’s general bank account.

        On December 29, 2008, Miller submitted JACI’s next request for the release of funds

from the Glick grant in the amount of $113,000. Among the matching pledges submitted to

unlock the Glick grant payment was a pledge from ELEF in the amount of $5000. However,

ELEF never paid JACI the $5000, which instead remained in ELEF’s general bank account.

On February 5, 2009, CICF made the second Glick grant payment with a $113,000 check

made out to JACI. Upon receipt of the funds, the $113,000 was transferred from the JACI

bank account to ELEF’s general bank account. Miller authorized this transfer despite the fact

that he no longer held a position with JACI.2

        On March 31, 2009, Miller submitted JACI’s third request for the release of funds

from the Glick grant in the amount of $40,000. By this point, $246,503.08 of the $388,000

previously received from the Glick fund had been paid out for construction costs. There

were no outstanding bills, and $141,496 of the funds received pursuant to the Glick grant

remained in ELEF’s general bank account. On April 23, 2009, CICF made the third Glick

grant payment with a $40,000 check made out to JACI. Miller authorized the $40,000 check

to be transferred from JACI to ELEF. Miller does not recall whether he ever discussed the

transfer of the funds from JACI to ELEF with JACI’s new President and CEO, Jennifer Burk.

        From April to July 2009, Burk repeatedly told Miller that she did not want the Ivy


        2
         Again, Miller retired from his position at JACI on December 31, 2008, but remained president of
ELEF until February of 2010.

                                                   6
Tech Culinary Project to proceed. By June 15, 2009, Miller sought to remove the matching

funds requirement from the Glick grant. Miller wanted the Glicks to agree to sign a pledge

agreement for the remaining $1,572,000. Miller also wanted the proposed pledge agreement

to bear the date of June 30, 2009, in order to show income on the balance sheets before the

end of ELEF’s and JACI’s fiscal years because doing so would allegedly help with bond

financing.

       On August 19, 2009, Miller submitted two invoices from Performance Professionals

to CICF. Both invoices were personally prepared by Miller. The first invoice, dated April 1,

2009, was for $56,160 and claimed to be for work performed in September through

December of 2008. However, Performance Professionals did not exist in 2008 as it was not

formed until 2009. The second invoice, dated June 30, 2009, was for $84,240.

       On August 25, 2009, CICF notified Miller that it did not consider the expenses from

Performance Professionals to be reimbursable expenses. Miller subsequently informed CICF

that he would remove the Performance Professional expenses from the submitted invoices.

However, when Miller made a later request for a release of funds from the Glick grant, his

request showed that he had used earlier Glick grant payments to pay the two Performance

Professionals invoices. By September 30, 2009, $140,400 of the funds received from the

Glick grant had been paid to Performance Professionals.

       On September 2, 2009, Miller sent emails to CICF and Burk expressing his opinion

that it was inappropriate for Burk to have conversations with CICF regarding the Ivy Tech

Culinary Project. On September 8, 2009, Miller requested to pick up the next Glick grant



                                             7
payment in person at CICF instead of having it mailed to JACI. Also on September 8, 2009,

CICF released a Glick grant payment in the amount of $204,538.45 to Miller. The payment

was in the form of a check made payable to JACI. The check was endorsed with instructions

for the check to be deposited in ELEF’s bank account. Miller subsequently admitted that the

handwritten endorsement on the check “could” be his handwriting. Appellants’ App. p. 282.

       On September 8, 2009, CICF issued a letter modifying the Glick grant. This

modification removed the matching funds requirement, but the Glick grant still required that

there be qualified construction/project expenses incurred and owed, evidence of sufficient

funds for the completion of the Ivy Tech Culinary Project, and completion of the project in

the time agreed to by Ivy Tech for a release of funds.

       On September 30, 2009, Miller sent an email to the Glicks and CICF directing them to

send all future correspondence to ELEF. In making this request, Miller indicated that he

perceived that there was confusion on the part of CICF as to which entity it should be dealing

with on the Ivy Tech Culinary Project.         This was the first request by Miller that

correspondence be sent to ELEF.          As of that date, CICF had not addressed any

correspondence to ELEF.

       On or about September 30, 2009, Miller submitted a request for the release of funds

from the Glick grant in the amount of $132,921.96. Miller again requested that all future

correspondence be addressed to ELEF. Miller also requested to pick up the check in person

from the CICF offices rather than having it mailed. CICF advised Miller that the funds could

be transferred more quickly by electronic transfer, but, because the grant went to JACI, Burk



                                              8
would have to sign the necessary forms for the electronic transfer. CICF further advised that

the check would be mailed if Burk did not sign the necessary forms.

       Miller responded, stating that the funds should instead go to the Junior Achievement

Endowment Fund, care of ELEF; that the Glick grant should be placed in ELEF’s name; and

that all future correspondence should go to ELEF. This was the first time that Miller

reported to CICF that the Glick grant funds should be paid directly to ELEF. CICF informed

Miller that a new grant application would need to be submitted if there was a desire to

change the organization name on the Glick grant.

       On October 7, 2009, ELEF conducted a board meeting. During this meeting, it

decided that ELEF and JACI would further separate the organizations by separating the

accounting between the two organizations. The further separation was sought because of

trust issues that had arisen between ELEF and JACI.

       On October 9, 2009, CICF made a Glick grant payment to Burk with a $132,921.96

check made payable to JACI. The check was deposited directly into JACI’s bank account.

Miller never saw the check and does not know if it was transferred to ELEF or remained in

JACI’s bank account.

       On November 10, 2009, Miller wrote an email to the Glick Foundation and CICF to

attempt to clear up confusion about the relationship between ELEF and JACI. Miller

attached a letter to the email that was purported to have been written on June 1, 2008, from

Miller to Gary Aletto, the chairman of the ELEF board of directors. The letter stated that

JACI was transferring the funds received from the Glick Fund to ELEF, where they would



                                             9
become assets of an irrevocable fund owned and managed by ELEF.

       Miller did not produce the Aletto letter to the Glick Foundation or CICF until

November of 2009. Miller never asked permission from the Glick Foundation or CICF

before he transferred the control of the Glick grant payments from JACI to ELEF, and he

received no formal approval from the Glicks, the Glick Foundation, or CICF to do so. In

addition, the JACI board of directors never voted to affirm the transfer of the Glick grant to

ELEF. Because of the transfer, JACI had no control over what ELEF did with the Glick

grant funds.

       Also on November 10, 2009, Payne, acting in his capacity as President of CICF,

informed Miller and ELEF that all grant payments for the Ivy Tech Culinary Project were

going to be withheld until after a meeting during which the interested parties would provide

CICF with a better understanding of the relationship between ELEF and JACI. On

November 25, 2009, CICF notified JACI by letter that it was suspending payments on the Ivy

Tech Culinary Project. The November 25, 2009 letter outlined CICF’s concerns which

included:

       (a) CICF made the grant to JACI but, at some point after the grant was
       awarded and without CICF’s approval, the grant funds and the underlying
       activities for the project were transferred to ELEF;
       (b) JACI reported to CICF that JACI’s board of directors did not approve
       JACI’s original acceptance of the Grant award and had not approved JACI’s
       transfer of the grant funds and underlying activities to ELEF;
       (c) JACI reported to CICF that its board of directors was not in control of the
       Grant funds and was not receiving regular or satisfactory reports from ELEF
       regarding the status of the [Ivy Tech Culinary Project] or its funding streams;
       (d) JACI had reported to CICF and Glick Fund representatives that it was
       experiencing financial difficulties and that these challenges might impact the
       [Ivy Tech Culinary Project] and the ability to secure financing commitments


                                             10
       necessary to complete the project and manage it over the long term;
       (e) There was a lack of assurance that JACI or ELEF had written commitments
       for the additional funding that was necessary to complete the [Ivy Tech
       Culinary Project].

Appellants’ App. pp. 198-99. Miller received a copy of the November 25, 2009 letter by the

end of November 2009. Miller knew by November 25, 2009, that CICF had concerns about

the transfer of the Glick grant from JACI to ELEF.

       The Performance Professionals contract with ELEF ended on December 30, 2009, and

Miller no longer served as the project coordinator for the Ivy Tech Culinary Project as of that

date. On March 3, 2010, Miller filed a $112,800 lien on behalf of Performance Professionals

against ELEF for unpaid project management work on the construction that had allegedly

been completed on the Ivy Tech Culinary Project. On January 26, 2010, Miller wrote to

ELEF board members that JACI had requested that the Ivy Tech Culinary Project stop, and

that the project had stopped.

       On February 10, 2010, Miller attended an ELEF meeting along with Burk. During the

ELEF meeting, there was extensive discussion about the hold on the Glick grant funds,

JACI’s response to CICF, and Burk’s opposition to the Ivy Tech Culinary Project. It was

also announced during the meeting that Miller was stepping down as ELEF president

effective February 12, 2010. Miller told ELEF board members Aletto and Robert Palmer

before the meeting that he was stepping down as ELEF president because he was going to

work for the Mayor’s Office.

                        4. Facts Relating to CICF’s Request for an
                         Audit of Funds Paid from the Glick Fund



                                              11
       In late 2009 or early 2010, CICF asked for an audit of the funds that had been

disbursed from the Glick fund. An audit that was performed by Greenwalt CPA revealed

discrepancies, variances, and irregularities with the Ivy Tech Culinary Project, but reached no

conclusion as to whether there was any money missing from the project. On April 26, 2010,

JACI agreed to a mutual termination of the Glick grant.

       It was obvious to Miller by February of 2010, that the Glicks and CICF had concerns

about the transfer of the Glick grant from JACI to ELEF. At the time that Miller left his

position as president of ELEF on February 12, 2010, the issues regarding the funding of the

Ivy Tech Culinary Project had not been resolved and funding for the project had not resumed.

                    5. Facts Relating to Miller’s Potential Employment
                                Opportunity with the City

       Miller initiated discussion about a potential employment opportunity with Indianapolis

Mayor Greg Ballard’s former chief-of-staff, Chris Cotterill, in August of 2009. These

discussions continued into late January or early February of 2010. During this period, Miller

told Aletto, Palmer, and others that he anticipated being offered a position in the Mayor’s

Office.

       Miller’s discussions with Cotterill revealed that, at the time, there were no open

positions, and, if an offer of employment was extended, a position would have to be created.

Miller and City personnel exchanged emails about what potential job duties might entail but

Miller was never provided with a finalized job description. One of the potential duties

discussed was for Miller to work to improve the City’s relationship with CICF. Miller

acknowledged to City officials that he might have a problem satisfying that potential duty.


                                              12
       While Miller’s discussions with the City were ongoing, Cotterill’s wife, an attorney at

an Indianapolis law firm, told Cotterill that she had heard that Miller had been telling people

that he had a job in the Mayor’s Office. Cotterill’s wife also told Cotterill about a potential

audit of JACI. Both of these facts caused Coterill concern. Cotterill was displeased that

Miller was telling people that he would be working for the Mayor, as no offer of employment

had been extended. In Cotterill’s opinion, discretion was one of the minimum requirements

of working in the Mayor’s Office, and he believed that Miller failed that requirement by

telling people that he would be working in the Mayor’s Office before any offer of

employment had been extended.

       By February 19, 2010, all discussions between Miller and the City were put on hold,

and Cotterill sent Miller an email stating that he had heard of a potentially impending lawsuit

involving JACI and/or Miller. Cotterill’s statement was derived solely from the information

that he had received from his wife and, based on this information, Cotterill was no longer

actively considering Miller for any position. On March 19, 2010, Miller spoke with Cotterill

by telephone. Miller surreptitiously recorded the conversation. This awkward conversation

with Miller together with Miller’s response after the conversation confirmed Cotterill’s prior

decision not to offer Miller a position in the Mayor’s Office.

       Furthermore, any hiring decision involving Miller would ultimately have had to have

been made by Mayor Ballard. Mayor Ballard neither interviewed Miller nor signed off on

the creation of a position for Miller. No job offer was ever extended to Miller, and Miller

was never hired by the City. Cotterill never even spoke to Mayor Ballard about Miller until



                                              13
after an Indiana Business Journal (“IBJ”) article about the underlying lawsuit was published

on April 2, 2010.

                    6. Facts Relating to Statements Made by Brian Payne

       On March 9, 2010, Cotterill engaged in a brief conversation with Payne following a

meeting about the Indianapolis Cultural Trail. Cotterill initiated the conversation which

lasted approximately one minute. Payne did not seek out Cotterill. Rather, Cotterill sought

out Payne in an attempt to confirm information about JACI being the subject of an audit.

       During this conversation, Cotterill told Payne that he was “hearing concerns that CICF

might have concerns about [JACI]” and asked Payne “Can you tell me about it?” Appellants’

App. p. 231. Payne replied that the “Glick family [had] asked [him] to look at it and to audit

them or something like that.” Appellants’ App. p. 231. Payne confirmed that CICF was in

the process of auditing JACI due to the Glicks’ concerns of money being spent in ways not

consistent with the terms of the grant, misappropriation of funds, or money moving around in

an improper manner. Cotterill, however, testified during his deposition that Payne never told

him that Miller was the one who may have misappropriated funds or moved money around

improperly. Cotterill never spoke with anyone else from CICF about Miller, JACI, or the Ivy

Tech Culinary Project.

       Further, when Cotterill asked Payne about Miller specifically, Payne replied “I have

nothing bad to say about Jeff Miller.” Appellants’ App. p. 241. Payne did not say anything

negative about Miller to Cotterill. He did not tell Cotterill that Miller, in his professional or

individual capacity, was going to be sued or prosecuted; had moved money around



                                               14
improperly; or had misappropriated funds. Payne did not tell Cotterill that CICF had a

problem with Miller.

      7. Facts Relating to Media Reports Concerning the Ivy Tech Culinary Project

       A story regarding the Ivy Tech Culinary Project was published in the IBJ on March

18, 2010. The article reported that CICF had halted payments on the Glick grant. The article

also contained a quote that was provided to the reporter by and attributed to Miller. No

statement that was attributed to Payne in the article mentioned Miller.

       The Indianapolis Star ran a story about the Ivy Tech Culinary Project on March 19,

2010. Miller was not mentioned in the text of the Indianapolis Star article. Another news

article about the Ivy Tech Culinary Project was published in the IBJ on March 27, 2010.

Miller was interviewed for this article.

                                  B. Procedural History

       On March 31, 2010, the Millers filed suit against numerous parties, including CICF

and Payne. With respect to CICF and Payne, the Millers alleged that CICF and Payne had (1)

tortiously defamed Miller; (2) committed a tortious invasion of Miller’s privacy; (3)

intentionally inflicted emotional distress upon Miller; (4) committed a tortious interference

with Miller’s business relationship with the City; and (5) engaged in a civil conspiracy

against Miller. The Millers also alleged that Cynthia suffered a loss of consortium as a result

of CICF’s and Payne’s actions.

       On January 25, 2013, CICF and Payne collectively filed a motion for summary

judgment. The Millers opposed CICF’s and Payne’s request for summary judgment. The



                                              15
trial court conducted a hearing on the matter on July 1, 2013. Thereafter, on August 16,

2013, the trial court issued an order in which it granted summary judgment in favor of CICF

and Payne. This appeal follows.

                                 DISCUSSION AND DECISION3

        The Millers contend that the trial court erred in granting summary judgment in favor

of CICF and Payne.           Specifically, the Millers contend that summary judgment was

inappropriate because issues of material fact exist with regard to the following: (1) Miller’s

defamation claim; (2) Miller’s invasion of privacy by false light claim; (3) Miller’s

intentional infliction of emotional distress claim; (4) Miller’s tortious interference with a

business relationship claim; (5) Miller’s civil conspiracy claim; and (6) Cynthia’s loss of

consortium claim. Miller also contends that summary judgment was inappropriate because

his claims were not barred by the Anti-SLAPP4 statute.

                                       A. Standard of Review

               Pursuant to Rule 56(C) of the Indiana Rules of Trial Procedure,
        summary judgment is appropriate when there are no genuine issues of material
        fact and when the moving party is entitled to judgment as a matter of law.
        When reviewing a decision to grant summary judgment, this court applies the
        same standard as the trial court. Best Homes, Inc. v. Rainwater, 714 N.E.2d
702, 705 (Ind. Ct. App. 1999). We must determine whether there is a genuine
        issue of material fact requiring trial, and whether the moving party is entitled

        3
            We heard oral argument in this matter on May 13, 2013, and wish to thank counsel for their
presentations. In addition, we note that counsel for the Millers requested permission to file a supplemental
appendix on the morning of oral argument. Counsel for CICF and Payne objected to the request, arguing that
the information contained in the supplemental appendix was not included in the designated evidence before the
trial court and, as such, could not be considered on appeal. Concluding that counsel for the Millers does not
claim, much less establish, that the material included in the supplemental appendix was properly designated
before the trial court below, we deny the request to file the supplemental appendix.

        4
         SLAPP is an acronym for “strategic lawsuit against public participation.” Poulard v. Lauth, 793
N.E.2d 1120, 1122 n.2 (Ind. Ct. App. 2003).

                                                    16
       to judgment as a matter of law. Id. Neither the trial court nor the reviewing
       court may look beyond the evidence specifically designated to the trial court.
       Id.
               A party seeking summary judgment bears the burden to make a prima
       facie showing that there are no genuine issues of material fact and that the
       party is entitled to judgment as a matter of law. American Management, Inc. v.
       MIF Realty, L.P., 666 N.E.2d 424, 428 (Ind. Ct. App. 1996). Once the moving
       party satisfies this burden through evidence designated to the trial court
       pursuant to Trial Rule 56, the non-moving party may not rest on its pleadings,
       but must designate specific facts demonstrating the existence of a genuine
       issue for trial. Id. A trial court’s grant of summary judgment is “clothed with
       a presumption of validity,” and the appellant bears the burden of demonstrating
       that the trial court erred. Best Homes, Inc., 714 N.E.2d at 706 (quoting Barnes
       v. Antich, 700 N.E.2d 262, 264-65 (Ind. Ct. App. 1998)).

Heritage Dev. of Ind., Inc. v. Opportunity Options, Inc., 773 N.E.2d 881, 887-88 (Ind. Ct.

App. 2002). Upon review, we consider only “those portions of the record that were

specifically designated to the trial court” which “comprise[s] the entire record for appellate

review.” Mid State Bank v. 84 Lumber Co., 629 N.E.2d 909, 912 (Ind. Ct. App. 1994) (citing

Jackson v. Blanchard, 601 N.E.2d 411, 415 (Ind. Ct. App. 1992)).

                                        B. Analysis

  1. Whether the Trial Court Erred in Determining that Summary Judgment Was
             Appropriate with Regard to Miller’s Defamation Claim

       Miller contends that the trial court erred in granting summary judgment in favor of

CICF and Payne because an issue of material fact exists as to whether Payne, both

individually and in his capacity as President and CEO of CICF, defamed him. For their part,

CICC and Payne assert that the award of summary judgment was proper because the

designated evidence leads only to the conclusion that Payne did not make any defamatory

comments about Miller.



                                             17
                              i. Law Relating to Defamation

               Defamation is “that which tends to injure reputation or to diminish
       esteem, respect, good will, or confidence in the plaintiff, or to excite
       derogatory feelings or opinions about the plaintiff.” Davidson v. Perron, 716
N.E.2d 29, 37 (Ind. Ct. App. 1999), trans. denied. To establish defamation, a
       plaintiff must prove the following elements: (1) a communication with
       defamatory imputation; (2) malice; (3) publication; and (4) damages. Id.

Shine v. Loomis, 836 N.E.2d 952, 956 (Ind. Ct. App. 2005), trans. denied.                    “A

communication is defamatory per se if it imputes: (1) criminal conduct; (2) a loathsome

disease; (3) misconduct in a person’s trade, profession, office, or occupation; or (4) sexual

misconduct.” Levee v. Beeching, 729 N.E.2d 215, 220 (Ind. Ct. App. 2000). “In addition,

the defamatory nature of the communication must appear without resort to extrinsic facts or

circumstances.” Id. (citing McQueen v. Fayette Cnty. Sch. Corp., 711 N.E.2d 62, 65 (Ind. Ct.

App. 1999), trans. denied).

       If the plaintiff can show that the statement was in fact defamatory per se, he still needs

to demonstrate publication, falsity, and malice in order to maintain a successful defamation

action. In re Ind. Newspapers Inc., 963 N.E.2d 534, 550 (Ind. Ct. App. 2012). Damages,

however, may be presumed in an action for defamation per se “as a natural and probable

consequence of the per se defamation.” Id. (internal citation and quotation omitted).

       Any statement actionable for defamation must not only be defamatory in nature, but

false. Trail v. Boys & Girls Clubs of Nw. Ind., 845 N.E.2d 130, 136 (Ind. 2006). The

determination of whether a communication is defamatory is a question of law. Id. A

defendant in a defamation case is entitled to summary judgment if he demonstrates that the

undisputed material facts negate at least one element of the plaintiff’s claim. Shine, 836
18
N.E.2d at 956. This court has previously concluded that the chilling effect of a defamation

suit on the exercise of First Amendment rights calls for a judicial attitude more favorable to

summary judgment than in the ordinary case. Heeb v. Smith, 613 N.E.2d 416, 420 (Ind. Ct.

App. 1993) (citing Fadell v. Minneapolis Star and Tribune Co., 425 F. Supp. 1075, 1085

(N.D. Ind. 1976)), trans. denied.

       Furthermore, a plaintiff who sues for defamation must set out the alleged defamatory

statement in his complaint. Haegert v. McMullan, 953 N.E.2d 1223, 1230 (Ind. Ct. App.

2011) (citing Trail, 845 N.E.2d at 136-37).

       There is sound reason for this policy, as the absence of a statement in the
       complaint works a detriment on both the court and the defendant. The court is
       handicapped without the statement since, without it, the court cannot actually
       determine if the statement is legally defamatory. Journal-Gazette Co., v.
       Bandido’s Inc., 712 N.E.2d 446, 457 (Ind. 1999). The defendant is placed on
       an unfair footing since the absence of the statement denies [him] the
       opportunity to prepare appropriate defenses.

Trail, 845 N.E.2d at 137. When specific statements that are alleged to be defamatory have

not been sufficiently identified in a plaintiff’s complaint, an award of summary judgment for

the defendant is proper. Haegert, 953 N.E.2d at 1230.

                                         ii. Analysis

       Initially, we note that Miller argues four instances of defamation by Payne or

representatives of CICF on appeal. However, our review of the record indicates that the only

allegedly defamatory comments identified in Miller’s complaint are the comments made by

Payne to Cotterill on March 9, 2010. Miller appears to have argued the three additional

allegedly defamatory statements by representatives of CICF for the first time in their pleading



                                              19
in opposition to CICF’s and Payne’s motion for summary judgment. In light of our

conclusion in Haegert that summary judgment is proper when alleged defamatory statements

have not been sufficiently identified in the plaintiff’s compliant, the trial court’s award of

summary judgment is proper with regard to any statements other than those made by Payne to

Cotterill on March 9, 2010. See id. As such, on appeal, we need only review whether

summary judgment was proper with regard to the statements that were made by Payne to

Cotterill on March 9, 2010.

       The designated evidence establishes that Cotterill engaged Payne in a short

conversation following a meeting about the Indianapolis Cultural Trail on March 9, 2010.

Cotterill sought out Payne in an attempt to confirm information that he had received from his

wife about JACI being the subject of an audit. During this conversation, Cotterill stated that

he was “hearing concerns that CICF might have concerns about [JACI]” and asked Payne

“Can you tell me about it?” Appellants’ App. p. 231. Payne replied that the “Glick family

[had] asked [him] to look at it and to audit them or something like that.” Appellants’ App. p.

231. Payne confirmed that CICF was in the process of auditing JACI due to the Glicks’

concerns of money being spent in ways not consistent with the terms of the grant,

misappropriation of funds, or money moving around in an improper manner. Cotterill,

however, testified during his deposition that Payne never told him that Miller was the one

who may have misappropriated funds or moved money around improperly. Cotterill never

spoke with anyone else from CICF about Miller, JACI, or the Ivy Tech Culinary Project.

Further, when asked by Cotterill about Miller, Payne specifically replied, “I have nothing bad



                                             20
to say about Jeff Miller,” and the evidence designated before the trial court is devoid of any

evidence that Payne said anything negative about Miller to Cotterill.5 Appellants’ App. p.

241.

        The designated evidence further establishes that on March 9, 2010, at the time that

Cotterill and Payne engaged in the above-discussed conversation, JACI was the subject of an

audit, as the audit of JACI’s use of the Glick grant funds was ongoing. The audit was

requested by the Glicks due to concerns of money being spent in ways not consistent with the

terms of the Glick grant or potential misappropriation of funds. Thus, Payne’s statements to

Cotterill regarding the audit of the funds received by JACI under the Glick grant were true.

As a result, these statements were not defamatory in nature.

        In addition, the evidence designated before the trial court below does not contain any

evidence that Payne made any comments regarding Miller that can reasonably be said to have

contained defamatory imputation. Again, in making the above-stated statements to Cotterill,

Payne does not impute that Miller committed professional misconduct. Instead, Payne

specifically stated that he had “nothing bad to say about Jeff Miller.” Appellants’ App. p.

241. Payne did not tell Cotterill that Miller, in his individual capacity, was going to be sued

or prosecuted, that Miller had moved money around improperly, that Miller had


        5
           During oral argument, counsel for Miller repeatedly referred to statements by Cotterill that were
allegedly made during a conversation between Miller and Cotterill which Miller recorded without Cotterill’s
knowledge. Miller’s counsel included a disk including this recording in Miller’s appendix and cited to the
page in the appendix where the recording could be found several times during oral argument. However, review
of the record reveals that neither the disk containing the recorded conversation nor a written transcript of its
contents was designated as evidence before the trial court during the summary judgment proceedings. As such,
its contents should not be considered during resolution of the instant appeal. See Mid State Bank, 629 N.E.2d
at 912.


                                                      21
misappropriated funds, or that CICF had a problem with Miller. The statements merely seem

to accurately indicate that the Glicks had expressed concern to CICF about whether the funds

were being used in accordance with the terms of the Glick grant and that, per the Glicks’

request, CICF intended to audit JACI. CICF did in fact complete the audit to which Payne

referred.

       Upon review, we conclude that no issue of material fact remains that would preclude

summary judgment because no issue of fact remains as to whether Payne defamed Miller and

the designated evidence cannot support a determination that Payne defamed Miller.

Accordingly, we further conclude that the trial court properly granted summary judgment in

favor of CICF and Payne in this regard.

            2. Whether the Trial Court Erred in Determining that Summary
              Judgment Was Appropriate with Regard to Miller’s Claim of
                          Invasion of Privacy by False Light

       Miller also contends that the trial court erred in granting summary judgment in favor

of CICF and Payne because an issue of material fact exists as to whether Payne and CICF

unreasonably placed him in a false light before the public. For their part, CICF and Payne

assert that the award of summary judgment was proper because Payne’s statements were true.

                 i. Law Relating to Invasion of Privacy by False Light

       “The tort of invasion of privacy includes four distinct injuries: (1) intrusion upon

seclusion, (2) appropriation of likeness, (3) public disclosure of private facts, and (4) false-

light publicity.” Newman v. Jewish Cmty. Ctr. Assn. of Indpls., 875 N.E.2d 729, 736 (Ind.

Ct. App. 2007), trans. denied. In Branham v. Celadon Trucking Services, Inc., 744 N.E.2d
22
514, 524 (Ind. Ct. App. 2001), trans. denied, this court quoted the Restatement (Second) of

Torts which sets forth the express elements of the tort of invasion of privacy by false light as

follows:

       “One who gives publicity to a matter concerning another that places the other
       before the public in a false light is subject to liability to the other for invasion
       of his privacy, if
               (a) the false light in which the other was placed would be highly
       offensive to a reasonable person, and
               (b) the actor had knowledge of or acted in reckless disregard as to the
       falsity of the publicized matter and the false light in which the other would be
       placed.”

(quoting RESTATEMENT (SECOND) OF TORTS § 652E (1977)).

       The tort of invasion of privacy is similar to defamation but reaches different interests.

Newman, 875 N.E.2d at 743. “Defamation reaches injury to reputation, while privacy

actions involve injuries to emotions and mental suffering.” Id. This court has described

invasion of privacy by false light as “‘publicity that unreasonably places the other in a false

light before the public.’” Id. (quoting Lovings v. Thomas, 805 N.E.2d 442, 446 (Ind. Ct.

App. 2004)). Like a claim of defamation, the plaintiff cannot succeed on a claim of invasion

of privacy by false light if the alleged communication is accurate or true. Id. (citing

Branham, 744 N.E.2d at 525).

                                          ii. Analysis

       In making this claim, Miller does not point to any specific comments made by Payne

which allegedly invaded his privacy by placing him in a false light. Miller only refers

generally to “Payne’s [p]ublished [s]tatements.” Appellants’ Br. p. 28. Again, the only

statements mentioned with any degree of specificity by Miller were those attributed to Payne


                                               23
during a brief conversation with Cotterill on March 9, 2010.

       Again, a plaintiff cannot succeed on a claim of invasion of privacy by false light if the

alleged communication is accurate or true. Newman, 875 N.E.2d at 743 (citing Branham,
744 N.E.2d at 525). Thus, when there is no false statement, there can be no false light.

       In the instant matter, the designated evidence relating to Payne’s statements to

Cotterill establishes that Cotterill engaged Payne in a short conversation following a meeting

about the Indianapolis Cultural Trail on March 9, 2010. Cotterill sought out Payne in an

attempt to confirm information he had received from his wife about JACI being the subject

of an audit. When Cotterill asked Payne about the potential audit of JACI, Payne confirmed

that JACI was the subject of an audit due to the Glicks’ concerns of money being spent in

ways not consistent with the terms of the grant, misappropriation of funds, or money moving

around in an improper manner. Appellants’ App. p. 231. When asked specifically about

Miller, Payne replied “I have nothing bad to say about Jeff Miller,” and the record is devoid

of any designated evidence suggesting that Payne said anything negative about Miller to

Cotterill. Appellants’ App. p. 241. In addition, the designated evidence demonstrates that

Cotterill testified during his deposition that Payne never told him that Miller was the one who

may have misappropriated funds or moved money around improperly. In light of our

conclusion above that the statements made by Payne to Cotterill were true at the time the

statements were made, we conclude that the award of summary judgment to CICF and Payne

on the instant claim was proper because no issue of material fact remains, and the only

reasonable interpretation of the designated evidence is that Payne did not invade Miller’s



                                              24
privacy by placing him in a false light.

          3. Whether the Trial Court Erred in Determining that Summary
            Judgment Was Appropriate with Regard to Miller’s Claim of
                   Intentional Infliction of Emotional Distress

       Miller also contends that the trial court erred in granting summary judgment in favor

of CICF and Payne because an issue of material fact exists as to whether Payne’s alleged

conduct was “extreme and outrageous.” Appellants’ Br. p. 27. Specifically, Miller claims

that Payne’s conduct was “extreme and outrageous” because Payne “continued his

defamation campaign after learning from the procedural review/audit that there was no

missing money.” Appellants’ Br. p. 27. For their part, CICF and Payne assert that the trial

court properly granted their request for summary judgment in this regard.

            i. Law Relating to Intentional Infliction of Emotional Distress

               Intentional infliction of emotional distress is committed by “one who by
       extreme and outrageous conduct intentionally or recklessly causes severe
       emotional distress to another ....” Ledbetter v. Ross, 725 N.E.2d 120, 123-24
       (Ind. Ct. App. 2000) (quoting Cullison v. Medley, 570 N.E.2d 27, 31 (Ind.
       1991)); Pohle v. Cheatham, 724 N.E.2d 655, 659 (Ind. Ct. App. 2000). The
       intent to harm emotionally constitutes the basis of the tort. Ledbetter, 725
N.E.2d at 124; Pohle, 724 N.E.2d at 659; Bradley v. Hall, 720 N.E.2d 747, 752
       (Ind. Ct. App. 1999). Thus, the elements of the tort are: a defendant (1)
       engages in extreme and outrageous conduct that (2) intentionally or recklessly
       (3) causes (4) severe emotional distress to another. Bradley, 720 N.E.2d at
       752.
               The requirements to prove this tort are “rigorous.” Ledbetter, 725
N.E.2d at 124 (quoting w. Page Keeton Et Al., Prosser and Keeton on the Law
       of Torts, § 12 at 61 (5th ed.1984)). Intentional infliction of emotional distress
       is found where conduct exceeds all bounds usually tolerated by a decent
       society and causes mental distress of a very serious kind. Id.
               In Bradley, 720 N.E.2d at 752-53, we quoted with approval the
       comment to Section 46 of the Restatement (Second) of Torts, which reads:
               “d. Extreme and outrageous conduct. The cases thus far decided
               have found liability only where the defendant’s conduct has


                                              25
               been extreme and outrageous. It has not been enough that the
               defendant has acted with an intent which is tortious or even
               criminal, or that he has intended to inflict emotional distress, or
               even that his conduct has been characterized by ‘malice,’ or a
               degree of aggravation which would entitle the plaintiff to
               punitive damages for another tort. Liability has been found only
               where the conduct has been so outrageous in character, and so
               extreme in degree, as to go beyond all possible bounds of
               decency, and to be regarded as atrocious, and utterly intolerable
               in a civilized community. Generally, the case is one in which the
               recitation of the facts to an average member of the community
               would arouse his resentment against the actor, and lead him to
               exclaim, ‘Outrageous!’”
       Id. at 752-53 (Ind. Ct. App. 1999) (quoting restatement (Second) of Torts §
       46). What constitutes extreme and outrageous conduct depends, in part, upon
       prevailing cultural norms and values. Id. In the appropriate case, the question
       can be decided as a matter of law. See, e.g., Conwell v. Beatty, 667 N.E.2d
768, 775-77 (Ind. Ct. App. 1996) (no outrageous conduct where sheriff
       announced deputy’s arrest at press conference and refused to assist deputy in
       completing retirement forms); Gable v. Curtis, 673 N.E.2d 805, 809-11 (Ind.
       Ct. App. 1996) (no outrageous conduct where contractor’s wife phoned
       purchaser seven times in one hour, screaming, threatening to repossess home
       and to come over, and stating repeatedly that the purchasers “would pay”).

Branham, 744 N.E.2d at 522-23.

                                        ii. Analysis

       The designated evidence establishes that the audit was ongoing and that preliminary

results had revealed potential inconsistencies in the materials submitted for the audit.

Contrary to Miller’s claim, the only reasonable inference from the designated evidence is that

Payne did not continue his alleged “defamation campaign” after learning that there was no

missing money. Because this only possible reasonable inference coupled with our above-

stated conclusion that the designated evidence could not support a determination that Payne

defamed Miller, we conclude that the trial court properly granted summary judgment in favor



                                             26
of CICF and Payne in this regard.

          4. Whether the Trial Court Erred in Determining that Summary
            Judgment Was Appropriate with Regard to Miller’s Claim of
                Tortious Interference with a Business Relationship

       Miller also contends that the trial court erred in granting summary judgment in favor

of CICF and Payne because an issue of material fact exists as to whether Payne tortiously

interfered with his business relationship with the City. For their part, CICF and Payne assert

that the trial court properly granted summary judgment in this regard.

        i. Law Relating to Tortious Interference with a Business Relationship

       The elements of tortious interference with a business relationship are: “(1) the

existence of a valid relationship; (2) the defendant’s knowledge of the existence of the

relationship; (3) the defendant’s intentional interference with that relationship; (4) the

absence of justification; and (5) damages resulting from defendant’s wrongful interference

with the relationship.” Levee, 729 N.E.2d at 222 (citing Bradley, 720 N.E.2d at 750). Illegal

conduct by the alleged wrongdoer is an essential element of tortious interference with a

business relationship. Id. This court has previously concluded that defamation does not

constitute illegal conduct for the purpose of determining whether one tortiously interfered

with the business relationship of another. Id.

       Further, in determining whether a defendant’s conduct is justified,

       the Restatement recommends the consideration of the following factors: “(a)
       the nature of the defendant’s conduct; (b) the defendant’s motive; (c) the
       interests of the plaintiff with which the defendant’s conduct interferes; (d) the
       interests sought to be advanced by the defendant; (e) the social interests in
       protecting the freedom of action of the defendant and the contractual interests
       of the plaintiff; (f) the proximity or remoteness of the defendant’s conduct to


                                              27
       the interference; and (g) the relations between the parties.” [Winkler v. V.G.
       Reed & Sons, Inc., 638 N.E.2d 1228, 1235 (Ind. 1994)] (citing Restatement
       (Second) of Torts § 767 (1977)).

Haegert, 953 N.E.2d at 1234. The lack of justification is established “only if the interferer

acted intentionally, without a legitimate business purpose, and the breach is malicious and

exclusively directed to the injury and damage of another. Bilimoria Computer Sys., LLC v.

Am. Online, Inc., 829 N.E.2d 150, 156-57 (Ind. Ct. App. 2005). “The existence of a

legitimate reason for the defendant’s actions provides the necessary justification to avoid

liability.” Id. at 157.

                                        ii. Analysis

       For a number of months in late 2009 and early 2010, Miller engaged in discussions

with Cotterill about a potential employment opportunity with the City. Miller argues that

these discussions were sufficient to establish a business relationship between Miller and the

City. CICF and Payne argue that these discussions were not sufficient to establish such a

business relationship. However, we need not determine whether these discussions were

sufficient to establish a business relationship between Miller and the City because even if

said relationship existed, no issue of material fact exists as to whether Payne committed any

unjustified interference with said relationship. The designated evidence demonstrates that

Payne did not do so.

       Again, lack of justification is established “only if the interferer acted intentionally,

without a legitimate business purpose, and the breach is malicious and exclusively directed to

the injury and damage of another.” Bilimoria Computer Sys., 829 N.E.2d at 156-57. The



                                              28
designated evidence does not support a reasonable inference that Payne intentionally, without

a legitimate business purpose, interfered with Miller’s claimed business relationship with the

City. Payne did not seek out Cotterill. Rather, Cotterill sought out Payne for the purpose of

verifying information that he had previously been told by his wife. Payne merely responded

to questions posed to him by Cotterill. The designated evidence demonstrates that Payne did

not elaborate on the situation but rather answered Cotterill’s questions without going into too

much detail. Payne merely acknowledged that CICF was conducting an audit of JACI at the

Glicks’ request due to concerns for whether certain funds were being spent in accordance

with the terms of the Glick grant. Further, in answering Cotterill’s questions, Payne did not

allege any wrongdoing by Miller and, when asked about specifically about Miller, merely

stated that he had “nothing bad to say” about Miller. Appellants’ App. p. 241. Payne’s

statements were not unjustified as they were not made without a legitimate business purpose

and cannot reasonably be found to have been made in a malicious manner directed to injure

Miller. See Bilimoria Computer Sys., 829 N.E.2d at 156-57.

       Furthermore, the designated evidence does not support a determination that Payne

committed any illegal behavior. Again, illegal conduct by the alleged wrongdoer is an

essential element of tortious interference with a business relationship. Levee, 729 N.E.2d at

222. With respect to the requirement for illegal conduct, Miller claims that Payne’s act of

defaming Miller, invading Miller’s privacy, and intentionally inflicting emotional distress

upon Miller demonstrated illegal conduct by Payne. However, as our conclusions above

demonstrate, the designated evidence does not support the determination that Payne defamed



                                              29
Miller, invaded Miller’s privacy, or intentionally inflicted emotional distress upon Miller.

       The trial court properly awarded summary judgment in favor of CICF and Payne on

the instant claim because the designated evidence does not support a determination that, and

no issue of material fact remains regarding whether, Payne committed an unjustified

interference with Miller’s claimed business relationship with the City, much less committed

any illegal conduct which would support a determination that Payne tortiously interfered with

Miller’s claimed business relationship with the City.

          5. Whether the Trial Court Erred in Determining that Summary
           Judgment Was Appropriate with Regard to Miller’s Claim that
         CICF and Payne Were Involved in a Civil Conspiracy Against Him

       Miller also contends that the trial court erred in granting summary judgment in favor

of CICF and Payne because an issue of material fact exists as to whether CICF and Payne

were involved in a civil conspiracy against him. For their part, CICF and Payne assert that

summary judgment was proper in this regard.

                     i. Law Relating to Claims of Civil Conspiracy

              A civil conspiracy is a combination of two or more persons who engage
       in a concerted action to accomplish an unlawful purpose or to accomplish
       some lawful purpose by unlawful means. Boyle v. Anderson Fire Fighters
       Ass’n. Local 1262, AFL-CIO, 497 N.E.2d 1073, 1079 (Ind. Ct. App. 1986),
       trans. denied; Sims v. Beamer, 757 N.E.2d 1021, 1026 n.5 (Ind. Ct. App.
       2001). In Indiana, there is no separate civil cause of action for conspiracy.
       Sims, 757 N.E.2d at 1026. However, there is a civil cause of action for
       damages resulting from a conspiracy. Id. Allegations of civil conspiracy
       sound in tort. Allen v. Great Am. Reserve Ins. Co., 766 N.E.2d 1157, 1168
       (Ind. 2002). “Unlike criminal conspiracy, ‘[t]he gist of a civil conspiracy is
       not the unlawful agreement, but the damage resulting from that agreement.’”
       Id. (quoting 16 AM. JUR.2d, Conspiracy, § 53 at 279 (1998)). In other words,
       allegations of a civil conspiracy are just another way of asserting a concerted
       action in the commission of a tort. Boyle, 497 N.E.2d at 1079.


                                             30
K.M.K. v. A.K., 908 N.E.2d 658, 663-64 (Ind. Ct. App. 2009).

               It is not necessary in order to establish a conspiracy that there be direct
       evidence of an agreement. Tucker et al. v. Hyatt (1898), 151 Ind. 332, 51 N.E.
469, 44 L.R.A. 129. Rather, a civil conspiracy may be asserted through
       circumstantial evidence or by averment of isolated or independent facts
       susceptible of an inference of concurrence of sentiment. Moore, Trustee, etc.
       v. Fletcher, etc. Admrs. (1964), 136 Ind. App. 478, 196 N.E.2d 422 (transfer
       denied).

Lake Mortgage Co., Inc. v. Fed. Nat. Mortg. Ass’n, 159 Ind. App. 605, 612, 308 N.E.2d 739,

744 (1974). However, an allegation of civil conspiracy will not survive based only upon

impermissible speculation. See generally Shepard by Shepard v. Porter, 679 N.E.2d 1383,

1390 (Ind. Ct. App. 1997).

                                         ii. Analysis

       Again, a claim of civil conspiracy is not an independent cause of action. Winkler, 638
N.E.2d at 1234. As such, a claim of civil conspiracy must be considered together with an

underlying alleged tort. See id. Thus, because we have concluded that an award of summary

judgment was proper for each of the underlying torts alleged by Miller, we also conclude that

the trial court properly granted summary judgment in favor of CICF and Payne in this regard.

                6. Whether the Trial Court Erred in Determining that
                     Summary Judgment Was Appropriate with
                 Regard to the Cynthia’s Claim of Loss of Consortium

       Cynthia contends that the trial court erred in granting summary judgment in favor of

CICF and Payne on her loss of consortium claim. For their part, CICF and Payne assert that

summary judgment was proper in this regard.

                    i. Law Relating to Claims of Loss of Consortium


                                               31
        A claim of loss of consortium is derivative in nature. Nelson v. Denkins, 598 N.E.2d
558, 563 (Ind. Ct. App. 1992). “[A] cause of action for loss of consortium derives its

viability from the validity of the claim of the injured spouse against the wrongdoer.” Bd. of

Comm’rs of Cass Cnty. v. Nevitt, 448 N.E.2d 333, 341 (Ind. Ct. App. 1983). “Absent an

actionable injury to one spouse, the other spouse cannot recover for loss of consortium.” Id.

“Thus, where the contested injuries were not caused by any tortious misconduct of the

defendant, or where the injured spouse’s cause of action has been abrogated, the injured

spouse has no valid claim, and a claim for loss of consortium is also barred.” Id.; see also

Branham, 744 N.E.2d at 525 (providing that where Husband’s host tort claims fail, Wife’s

loss of consortium claim also fails).

                                              ii. Analysis

        Again, a claim of loss of consortium is a derivative claim and “absent actionable

injury to one spouse, the other spouse cannot recover for loss of consortium.” Nevitt, 448
N.E.2d at 341. Thus, because we conclude that summary judgment was proper on each of

Miller’s underlying tort claims, we further conclude that an award of summary judgment was

proper on Cynthia’s loss of consortium claim.

                                        IV. CONCLUSION

        In sum, we conclude that summary judgment was proper on each of Miller’s tort

claims. Summary judgment was also proper on Miller’s civil conspiracy claim and Cynthia’s

loss of consortium claim.6 Accordingly, we affirm the trial court’s award of summary


        6
           Because we conclude that summary judgment was proper on each of the tort and derivative claims
raised by the Millers, we need not consider whether the claims were barred by Indiana’s Anti-SLAPP statute.

                                                    32
judgment in favor of CICF and Payne.

      The judgment of the trial court is affirmed.

RILEY, J., and ROBB, J., concur.




                                           33